EXHIBIT 10-1


CASH-BASED AWARD AGREEMENT


The Executive Compensation Committee of the TEGNA Inc. Board of Directors (the
“Committee”) has approved a Cash-Based Award (the “Award”) under the TEGNA Inc.
2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010), as amended (the “Plan”), as set forth below. This Award is being made for
the Executive’s services in 2017 and in contemplation of her retirement in 2017.
The Executive will not receive any equity-based compensation award for 2017.
This Award Agreement constitutes the formal agreement governing this Award
between TEGNA Inc. (the “Company”) and the Executive. Defined terms used in this
Award Agreement but not otherwise defined herein shall have the respective
meanings ascribed to such defined terms in the Plan.



--------------------------------------------------------------------------------

Executive: Gracia C. Martore
Grant Date of Award: February 27, 2017
Maximum Potential Value of the Cash-Based Award: $5,000,000



--------------------------------------------------------------------------------

Terms of the Award:
The following terms shall apply to the Award:
1.
The Executive will receive a Cash-Based Award in an amount equal to $5,000,000;
provided that such amount will be prorated for the Executive’s service in 2017
(except as noted in 3 and 4 below).

2.
Except as noted in 3 and 4 below, the Award will be prorated based on a
fraction, the numerator of which is the number of days the Executive is employed
by the Company as its Chief Executive Officer in 2017, and the denominator of
which is 365; provided that the Committee reserves the right to pay an amount in
excess of such prorated amount in its sole discretion (but not to exceed
$5,000,000).

3.
In lieu of 2 above, in the event that the Executive separates from service on or
prior to December 31, 2017, by reason of death or permanent disability (as
determined under the Company’s Long Term Disability Plan), the Executive (or in
the case of the Executive's death, the Executive’s estate or designated
beneficiary) shall receive the Maximum Potential Value of the Cash-Based Award.

4.
In lieu of 2 above, in the event that prior to the Executive’s separation from
service (including a separation from service due to a permanent disability or
death), a Change in Control occurs, the Executive shall receive the Maximum
Potential Value of the Cash-Based Award.

5.
The Award will be paid to the Executive in the form of a lump sum cash payment
(less applicable withholdings) as soon as administratively practicable after the
earlier of: (i) the






--------------------------------------------------------------------------------




date the Executive separates from service (including a separation from service
due to a permanent disability or death), or (ii) the date of a Change in
Control; provided that in all circumstances the Award shall be paid on or before
December 31, 2017. In the event the Executive dies before payment, the payment
shall be made to the Executive’s estate or designated beneficiary.
6.
The value of the Award will not be treated as a bonus (or be in lieu of an
annual bonus) and will not be taken into account for purposes of calculating the
Executive’s benefit under the Company’s Supplemental Retirement Plan or other
compensation or benefit plans.

7.
The Award is subject to the Company’s Recoupment Policy dated February 26, 2013.

8.
The Award is granted under and is subject to the terms of the Plan. References
to “separates from service” or “separation from service” shall mean a
“separation from service” within the meaning of Code Section 409A.

9.
This Award Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, supersedes all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the parties with respect to such subject matter other
than those set forth or referred to in this Award Agreement.



        
 
 
 
TEGNA Inc.
 
 
 
By:  /s/ Howard D. Elias
 
 
 
Name: Howard D. Elias
 
 
 
Title: Chairman, Executive Compensation Committee
 
 
 
Dated: 3-2-17
 
 
 
 
Agreed to and Accepted by:
 
 
 
By: /s/ Gracia C. Martore
 
           Gracia C. Martore
 
 
 
Dated: 3-31-17
 
 
 

        



